Citation Nr: 0300095	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  94-18 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for manic 
depression/bipolar disorder, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and W.F. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1981.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Atlanta, Georgia, (hereinafter RO).  In 
February 2000, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 2002).  The development requested by 
the Board in its April 2000 remand with respect to the 
issue that has been perfected to the Board has been 
accomplished, and this case is now ready for appellate 
review. 

It is not clear from a review of the record whether the 
veteran was provided the accounting with regard to any 
past due benefits owed to him discussed in the 
introduction to the April 2000 Board decision.  This 
action should be accomplished if it has not already been 
done so. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  Severe industrial impairment due to service-connected 
psychiatric symptomatology is not shown. 

3.  It is not shown that service-connected psychiatric 
symptomatology results in  occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective 
relationships.

4.  There are no extraordinary factors associated with the 
service-connected manic depression/bipolar disorder 
productive of an unusual disability picture such as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
manic depression/bipolar disorder are not met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.400, Part 4, 4.132, Diagnostic Code 
(hereinafter DC) 9206 (1995); 38 C.F.R. § 4.130, DCs 9432, 
9434 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by supplemental 
statement of the case dated in September 2002.  The Board 
concludes that the discussion therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include VA mental hygiene clinic reports 
dated through October 1998 and reports from an October 
2000 psychiatric examination, has been obtained by the RO, 
and there is no specific reference to any other pertinent 
records that need to be obtained.  Neither the veteran nor 
his representative has contended that there are additional 
pertinent records to be submitted by the veteran or 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 


II. Legal Criteria/Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history 
of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of 38 C.F.R. § 4.132, DC 9206 (1995), 
mild impairment of social and industrial adaptability due 
to manic depression/bipolar disorder warranted a 10 
percent disability rating; definite impairment of social 
and industrial adaptability a 30 percent disability 
rating; considerable impairment of social and industrial 
adaptability warranted a 50 percent disability rating; and 
severe impairment of social and industrial adaptability 
warranted a 70 percent disability rating.  A 100 percent 
rating for under these provisions required active 
psychotic manifestation of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, DC 9206 
(1995).  These are the "old" criteria, and as set forth 
below, the rating criteria for psychiatric disorders were 
changed during the pendency of the appeal.

Regulatory changes affecting the rating of psychiatric 
disabilities enacted during the pendency of the veteran's 
appeal, 61 Fed. Reg. 52692-52702 (Oct. 8, 1996), codified 
at 38 C.F.R. §§ 4.125-4.130 (2002) provide, in pertinent 
part, as follows:

Occupational and social impairment due to mild or 
transient symptoms of manic depression/bipolar disorder 
which decreases work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent disability rating.  38 C.F.R. § 
4.130, DCs 9432, 9434 (2002).

Occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms of manic depression/bipolar disorder as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events) warrants a 30 percent disability rating.  38 
C.F.R. § 4.130, DCs 9432, 9434 (2002).

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms of manic 
depression/bipolar disorder as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long- term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships 
warrants a 50 percent disability rating.  38 C.F.R. § 
4.130, DCs 9432, 9434 (2002).

Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms of manic 
depression/bipolar disorder as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain 
effective relationships warrants a 70 percent disability 
rating.  38 C.F.R. § 4.130, DCs 9432, 9434 (2002).

Total occupational and social impairment due to such 
symptoms of manic depression/bipolar disorder as gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of one's close relatives, occupation, or own 
name warrants 100 percent disability rating.  38 C.F.R. § 
4.130, DCs 9432, 9434 (2002).  These are the "new" 
criteria, and the Board's adjudication below will include 
consideration of both the "new" and "old" criteria, with 
the veteran being afforded the benefit of the criteria 
most favorable to his claim, as appropriate.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

With the above criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
treatment for a disability characterized as "bipolar 
disorder, manic."  A Medical Board determined that the 
veteran was unfit for duty due to this condition.  After 
service separation, service connection for a disability 
listed as "manic-depressive (bipolar disorder)" was 
granted by a September 1982 rating decision.  A 
noncompensable rating was assigned under 
38 C.F.R. § 4.132, DC 9206.  This rating was increased to 
50 percent by an April 1988 rating decision. Evidence then 
of record included reports from a VA examination completed 
in March 1988 reflecting complaints by the veteran that he 
had difficulty obtaining work and that he could not 
understand why.  It was noted that the veteran became 
"exceedingly distraught and disturbed" during a simple 
interview.  Reports from a VA examination completed in May 
1990 indicated that the veteran was making regular visits 
to a VA mental hygiene clinic, and that he had difficulty 
obtaining employment due to the nature of his discharge 
from service. 

Thereafter, the 50 percent rating was reduced to 30 
percent by rating action in September 1993.  Restoration 
of the 50 percent rating was ultimately granted by the 
April 2000 Board decision, and as the facts pertinent to 
this decision were thoroughly addressed in that decision, 
they will not be repeated herein.  

Additional relevant evidence includes reports from 
treatment at a VA mental hygiene clinic in 1998, some 
following an incident at his place of employment with the 
United States Postal Service in which he was escorted from 
the premises by the police.  As directed by the Board in 
April 2000, the veteran was afforded a psychiatric 
examination in October 2000.  The report from this 
examination reflected the fact the pertinent clinical 
history had been reviewed.  It was indicated the veteran 
was working as a "temporary" phone installer, although the 
veteran did indicate he worked forty hours per week.  It 
was reported that there had been an exacerbation of the 
veteran's psychiatric problems in 1998 stemming from the 
fact that he did not receive a pay increase to which he 
felt he was entitled.  It was indicated that his therapy 
had included medication.  

Upon mental status examination in October 2002, the 
veteran stated that he was still married.  In response to 
questions, the veteran seemed to be studiously providing 
only a minimum of information.  However, his responses 
were relevant and logical, and he denied ever having had 
hallucinations or suicidal or homicidal ideation.  Some 
panic attacks were described.  The veteran reported that 
he was not taking medication at that time.  Insight and 
judgment were fair.  The diagnosis following the 
examination was "Bipolar Disorder, moderate."  The Global 
Assessment of Functioning Score was 46, which essentially 
represents impairment of social and occupational 
functioning between "major" and "serious."  

Applying the "old" and "new" criteria in determining 
whether entitlement to a rating in excess of 50 percent 
for the service-connected psychiatric disorder are met, 
the Board notes first that as it has concluded that 
"severe" industrial impairment is not shown, entitlement 
to a 70 percent rating under the "old" criteria are not 
met. Significant evidence in making this determination to 
the Board is the fact that the most recent Global 
Assessment of Functioning Score was higher than one 
indicative of "severe" impairment of functioning.  This 
score appears to be well-supported by the evidence 
contained in the reports from the most recent examination, 
which showed the veteran to be working, and with intact 
insight and judgment and logical and relevant expression.  

As for entitlement to a rating in excess of 50 percent 
under the "new" criteria, because the veteran is not shown 
to exhibit suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; or an inability to 
establish and maintain effective relationships, a 70 
percent rating under the "new" criteria is also not 
warranted.

Also considered by the Board were the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will 
be assigned.  To this end, the Board notes that neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected 
psychiatric disorder is demonstrated, nor is there any 
other evidence that this condition involves such 
disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
In making this determination, the Board notes that while 
it has paid particular attention to the testimony 
concerning the difficulty the veteran has had maintaining 
employment, the veteran himself indicated at his most 
recent examination that he works as much as 40 hours per 
week.  

The Board has carefully considered the "positive" evidence 
represented by the contentions and testimony submitted by 
and on behalf of the veteran asserting a higher level of 
disability due to his psychiatric symptoms, such as 
drastic mood changes and emotional problems that have led 
to conflicts at the veteran's places of employment, than 
is reflected by the 50 percent rating currently assigned, 
but concludes that this subjective evidence is outweighed 
by the more objective recent "negative" clinical evidence 
as demonstrated upon psychiatric examination in October 
2000.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the claim for an increased rating must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a rating in excess of 50 percent for manic 
depression/bipolar disorder is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

